Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 1 of 26
                                                                            Exhibit A
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 2 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 3 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 4 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 5 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 6 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 7 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 8 of 26
Case 19-18191   Doc 36-1     Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                           A - mortgage.note Page 9 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 10 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 11 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 12 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 13 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 14 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 15 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 16 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 17 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 18 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 19 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 20 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 21 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 22 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 23 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 24 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 25 of 26
Case 19-18191   Doc 36-1 Filed 09/19/19 Entered 09/19/19 16:48:07   Desc Exhibit
                        A - mortgage.note Page 26 of 26
